Chief Judge KOZINSKI,
dissenting:
The Supreme Court held in Apprendi that the government must submit to a jury, and prove beyond a reasonable doubt, any fact that exposes a criminal defendant to a higher range of penalties. See Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). But it also carved out an exception: A judge may find “the fact of a prior conviction.” Id.; see Almendarez-Torres v. United States, 523 U.S. 224, 239, 247, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). Courts have since debated and disagreed about the scope of the exception, and the Supreme Court hasn’t stepped in to draw a clear line for us. See Kessee v. Mendoza-Powers, 574 F.3d 675, 677 (9th Cir.2009) (“[T]he task of determining the precise contours of that exception has been left to the federal appellate courts.”); see also Shepard v. United States, 544 U.S. 13, 27, 125 S.Ct. 1254, 161 L.Ed.2d 205 (2005) (Thomas, J., concurring in part and concurring in the judgment).
It’s hard to believe that the Sixth Amendment permits a sentencing judge to find disputed facts about what happened during a defendant’s prior offense. This is especially true when the defendant had no reason to challenge them at the time of the original conviction. Here, for example, there was no doubt Horvat suffered bodily injuries. Any cross-examination of the vie*1217tim about the extent of those injuries would have served no purpose, wasted the judge’s time and enabled the victim to describe her suffering one more time. The original court records thus provide incomplete information, and it’s impossible for a judge today to know that a jury would have found that Horvat’s injuries were “great.” Wilson may have also raised reasonable doubt as to whether he personally inflicted the injuries on a non-accomplice: Although he had little incentive to develop the record, there was at least some evidence that Horvat directly caused the accident by grabbing the wheel and that she encouraged Wilson to drive drunk.
But, under AEDPA, Wilson must point to a Supreme Court holding clearly establishing that a judge may not find facts about the offense underlying his prior conviction. See Lockyer v. Andrade, 538 U.S. 63, 71-72, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003). Read literally, Apprendi itself seems to limit judges to finding the mere fact of the prior conviction. But courts have sometimes read the exception more expansively. See, e.g., United States v. Santiago, 268 F.3d 151, 156 (2d Cir.2001) (Sotomayor, J.) (“In short, we read Apprendi as leaving to the judge ... the task of finding not only the mere fact of previous convictions but other related issues as well. Judges frequently must make factual determinations for sentencing, so it is hardly anomalous to require that they also determine the ‘who, what, when, and where’ of a prior conviction.”). The Supreme Court hasn’t straightened all this out. The best we’ve been able to say is that the Court’s uncertain precedent “strongly suggests that the ... exception does not extend to any and all facts related to a prior conviction.” Butler v. Curry, 528 F.3d 624, 644 (9th Cir.2008) (emphasis added) (citing Shepard, 544 U.S. at 25-26, 125 S.Ct. 1254 (plurality opinion)). This means that, as of 2008, we concluded that there was no clearly established Supreme Court authority as to whether the exception permits sentencing judges to find the kinds of underlying facts at issue here. The law certainly wasn’t clearly established when Wilson’s sentence became final five years earlier. Nor was the state court’s rejection of Wilson’s claim an objectively unreasonable application of the ambiguous language in Apprendi itself. AEDPA deference can be a bitter pill to swallow. See, e.g., Brown v. Payton, 544 U.S. 133, 148, 125 S.Ct. 1432, 161 L.Ed.2d 334 (2005) (Breyer, J., concurring); see also Harrington v. Richter, — U;S.-, 131 S.Ct. 770, 780-81, 178 L.Ed.2d 624 (2011) (reversing for failure to defer to state court decision); Premo v. Moore, — U.S.-, 131 S.Ct. 733, 740, 178 L.Ed.2d 649 (2011) (same). In some habeas cases, we must reject what appear to be valid constitutional claims because petitioner’s rights have not yet been clearly established by the Supreme Court. This appears to me to be such a case. I hope I’m wrong.